                   Case 3:20-cr-00197-JLS Document 1 Filed 01/15/20 PageID.1 Page 1 of 3
,,.
                                                                                     ·~~2N'j          ED
       1
       2
                                                                            [_JAN -;ozn                             I
                                                                           Cl    r ,, , , · ·                       ,n
       3                                                              sou·; 1   ic   , L,   ,   •i,   1 vr l   \L   F,J9NIA
                                                                      BY                                             F 'Uf Y


       4
                                                                                                                ·· -
       5                                      UNITED STATES DISTRICT COURT
       6                                    SOUTHERN DISTRICT OF CALIFORNIA
       7
       8
                 UNITED STATES OF AMERICA,                        Case No.       1)) Cf- 0 \q7 ~ Lt~
       9                   V.

      10                                                          INFORMATION
                 ANTHONY JOE COCO,
      11                                                          Title 18, U.S.C., Section 1343 -
      12                            Defendant.                    Wire Fraud

      13
      14
                     The United States Attorney charges, at all times material:
      15
                                                           Background
      16
                      1.          In and around 2012, Defendant was a Chief Petty Officer with the United
      17
           "States Navy and served in the Explosives Ordinance Disposal, Expeditionary Support Unit-
      lS II 1 (EOD-ESUl). During this time, CHRISTOPHER TOUPS (charged elsewhere) also
      19
         II worked as a Chief Petty Officer in the same command. KELENE MEYER (also known as
      20 II                           .
            Kelene McGrath or Jaquelme Toups) (charged elsewhere) was a nurse employed by the
      21 II                         .
            Navy; she was also married to TOUPS. MICHAEL VILLARROEL (charged elsewhere)
      22
           II was a Navy medical doctor who was also assigned to EOD-ESUl during this time. By
      23
           II 2014, Defendant had moved to a different command, but remained an acquaintance of
      24 IITOUPS.
      25
                      2.          During this period, the Traumatic Servicemembers Group Life Insurance
      26   11
                program (TSGLI) provided short-term financial assistance to severely injured Navy and
      27 II h      S m1·1·1tary serv1cemem
                                    .      b ers and veterans to assist
                                                                    . t h em m
                                                                             . t h eir
                                                                                    . recovery 1rom
                                                                                               .c-.
           ot er U ..
      28
           II traumatic         injuries.   TSGLI provided tax-free, lump-sum payments of up to $100,000,
          Case 3:20-cr-00197-JLS Document 1 Filed 01/15/20 PageID.2 Page 2 of 3



 1 II depending on the type and severity of injury.
 2   11                                The Scheme to Defraud
 3          3.    In and around 2014, defendant ANTHONY JOE COCO devised and intended
 4 II to devise a scheme to defraud TSGLI, and to obtain money and property by means of
 5 II materially false and fraudulent pretenses, representations, and promises, by submitting false
 6 II claims for TSGLI benefits.
 7                                           Manner and Means
 8          4.    It was part of the scheme that:
 9                a.     In approximately 2014, TOUPS told Defendant about the TSGLI
10          program, and offered to prepare a fraudulent claim on Defendant's behalf as part of
11          a scheme to defraud TSGLI. After TOUPS recruited Defendant for several months,
12          Defendant agreed to participate in the scheme by submitting a false TSGLI

13          application and sharing the proceeds.

14                b.     In around April 2014, TOUPS prepared a materially false TSGLI

15          application in which he reported that on June 18, 2005, Defendant fell to the ground

16          from a piece of equipment that was loaded on a trailer while he was stationed in

17          Sasebo, Japan. The application falsely reported that Defendant fractured both ankles

18          upon hitting the ground, and the injury required casts to both legs for about 12 weeks,

19          followed by physical therapy; it further reported that Defendant was confined to a

20          wheelchair during his recovery. As part of the application, VILLARROEL falsely

21          reported that as a result of the traumatic injury, Defendant was non-weight bearing to

22          both ankles and required assistance with the activities of daily living (including

23          bathing, toileting and personal hygiene, and transferring from bed to a seated

24          position) for more than four months. MEYER provided fabricated medical records

25          to support these fraudulent claims.

26                c.     On around April 7, 2014, Defendant knowingly authorized TOUPS to

27          submit this materially false application to TSGLI on his behalf, to support his

28          fraudulent claim for benefits.
                                                      2
                Case 3:20-cr-00197-JLS Document 1 Filed 01/15/20 PageID.3 Page 3 of 3
,


     1                   d.     Defendant did not suffer a traumatic injury on June 18, 2005 as claimed.
     2             In reality, in around 2008, Defendant sustained a minor injury to his right knee after
     3             his motorcycle fell over. This injury did not require medical attention and did not
     4             result in any loss of the activities of daily living. The story reported in Defendant's
     5             TSGLI claim was a fabrication.
     6                   e.     Relying on the false information and fraudulent supporting records
     7             Defendant submitted, TSGLI approved Defendant's claim and paid $100,000 in
     8             benefits on around April 24, 2014. The money was delivered by interstate wire
     9             transfer directly into Defendant's personal bank account.
    10                   f.     The next day, April 25, 2014, Defendant withdrew $50,000 cash, which
    11             he in turn paid to TOUPS as a kickback for TOUPS 's assistance in preparing the
    12             fraudulent TSGLI application.         Shortly thereafter, Defendant paid TOUPS an
    13             additional $15,000 cash, for a total kickback of $65,000. Defendant withdrew the
    14             money in cash and, at TOUPS' s instructions, delivered it in increments, in order to

    15             conceal these illicit payments.

    16                                               Use of the Wires

    17             5.    On or about April 24, 2014, in the Southern District of California and
    18 II elsewhere, for the purpose of executing an essential part of the scheme described above,
    19 II and attempting to do so, defendant ANTHONY JOE COCO caused to be transmitted by
    20 means of interstate wire communication a $100,000 wire payment from TSGLI, located in
    21       Millington, Tennessee, to Defendant's personal bank account.
    22             All in violation of Title 18, United States Code, Section 1343.

    23                                                      ROBERTS. BREWER, JR.
    24                                                      United States Attorney

         I              I\,~ I '2,01})
                                                                        ~
    25 DATED:
    26
                                                            EMIL W. ALLEN
    27
                                                            ANDREW J. GALVIN
    28                                                      Assistant U.S. Attorneys
                                                            3
